10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Case 2:20-cv-05756 Document1 Filed 06/28/20 Page1iof1i7 Page ID#:1

Bere Agopoglu, Esq. (SBN: 201562)
THE AGOPOGLU LAW CORP., PLC
1901 Avenue of the Stars, Suite 1900
Los Angeles, California 90067

(310) 461-1438 Telephone

(310) 461-1450 Facsimile
berc@agopoglulawfirm.com E-Mail

Attorney for Plaintiff, GUVEN UZUN

UNITED STATES DISTRICT COURT

FOR THE CENTRAL DISTRICT OF CALIFORNIA

GUVEN UZUN

Plaintiff,
VS.

CITY OF SANTA MONICA, a Government

Entity; OFFICER ARSENIO
VALENZUELA; OFFICER EVAN
RALEIGH; OFFICER RYAN KING,
SERGEANT LEWIS GILMOUR;

SERGEANT MICHAEL CHUN and DOES

1 through 50 inclusive,

Defendants.

Case No.:
Assigned to the Honorable

 

COMPLAINT FOR DAMAGES FOR

1, Violation of Civil Rights--Fourth
Amendment (42 USC § 1983)

2, Violation of Civil Rights Fourteenth
Amendment (42 USC § 1983)

3. Assault and Battery
4, Negligence

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
5. Violation of the Bane Act
)
)
)
)
)
)
)
)
)
)

 

Page |

 

COMPLAINT

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
209

 

 

Case 2:20-cv-05756 Document1 Filed 06/28/20 Page 2of17 Page ID#:2

INTRODUCTION
1. This case challenges the abuse of discretion, excessive force, and coercive acts that
deprived the Plaintiff, Guven Uzun, of his federal and state rights. Without probable cause or

reasonable suspicion that Dr. Uzun had committed a crime or was about to commit a crime,
Officer Arsenio Valenzuela, Officer Evan Raleigh, Officer Ryan King, Sergeant Lewis Gilmour,
Sergeant Michael Chun and DOES 1 through 50 of the Santa Monica Police Department brutally
assaulted and falsely arrested Dr. Uzun. The officers then made false statements in their reports
to conceal the fact they violated Dr. Uzun’s rights by using excessive force and unlawfully
arresting him. Plaintiff, Guven Uzun, complains of Defendants City of Santa Monica, Officer
Arsenio Valenzuela, Officer Evan Raleigh, Officer Ryan King, Sergeant Lewis Gilmour,

Sergeant Michael Chun and DOES 1 through 50, inclusive, as follows:

VENUE AND JURISDICTION

2, Jurisdiction is conferred upon this Court by 28 U.S.C. §§ 1331 and 1334, and arises
under 42 U.S.C. §§ 1983 and 1988. State law claims for relief are within this Court’s
supplemental jurisdiction pursuant to 28 U.S.C. § 1367, Venue is proper in this Court because
the unlawful acts and practices alleged herein occurred in the City of Santa Monica, California,

which is within this judicial district pursuant to 28 U.S.C. § 1391.
PARTIES

3. At all relevant times herein, Plaintiff Guven Uzun (“UZUN") was and is a resident of the

State of California in the County of Los Angeles.

Page 2

 

COMPLAINT

 
Oo oo ~

10
Li
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Case 2:20-cv-05756 Document1 Filed 06/28/20 Page 3o0f17 Page ID#:3

4. Defendant City of Santa Monica (COSM) is, and at all times in this complaint was, an
incorporated public entity duly authorized and existing as such in and under the laws of the Stars
of California; and at all times herein mentioned Defendant COSM possessed the power and
authority to adopt policies and prescribe rules, regulations and practices affecting the operation
of the Santa Monica Police Department ("SMPD") and its tactics, methods, practices, customs
and usages. UZUN filed a government claim against COSM on December 2, 2019 and COSM
rejected the claim on January 7, 2020. ("Exhibit 1").

5, Defendant SMPD Officer Arsenio Valenzuela (#3831) ("VALENZUELA") is, and at all
times in this complaint was, an individual employed by COSM and/or its subsidiaries as a police
officer, acting within the course and scope of his employment and also within his actual and
apparent authority as an officer of a public entity, COSM.

6, Defendant SMPD Officer Evan Raleigh ("RALEIGH") is, and at all times in this
complaint was, an individual employed by COSM and/or its subsidiaries as a police officer,
acting within the course and scope of his employment and also within his actual and apparent
authority as an officer of a public entity, COSM,

7. Defendant SMPD Officer Ryan King ("KING") is, and at all times in this complaint was,
an individual employed by COSM and/or its subsidiaries as a police officer, acting within the
course and scope of his employment and also within his actual and apparent authority as an
officer of a public entity, COSM.

8, Defendant SMPD Seigeant Lewis Gilmour ("GILMOUR") is, and at all times in this
complaint was, an individual employed by COSM and/or its subsidiaries as a Sergeant, acting
within the course and scope of his employment and also within his actual and apparent authority
as an officer of a public entity, COSM.

9, Defendant SMPD Sergeant Michael Chun ("CHUN") is, and at all times in this complaint

was, an individual employed by COSM and/or its subsidiaries as a Sergeant, acting within the

Page 3

 

COMPLAINT

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Case 2:20-cv-05756 Document1 Filed 06/28/20 Page 4of17 Page ID#:4

course and scope of his employment and also within his actual and apparent authority as an
officer of a public entity, COSM.

10.  Atall relevant times mentioned herein and material hereto, the Defendant DOE Officers
described below engaged in law enforcement as police officers, sergeants, captains, lieutenants,
and/or civilian employees, agents and representatives of Defendant COSM, duly employed as
police officers by the SMPD, who acted in the course and scope of their employment at all times
relevant to the acts and omissions herein alleged.

11. Plaintiff UZUN is informed and believes and thereon alleges that each of the Defendants
designated as a DOE are intentionally and negligently responsible in some manner for the events
and happenings herein referred to, and thereby proximately caused injuries and damages as
herein alleged, The true names and capacities of DOES 1 through 10, inclusive, and each of
them, are not now known to Plaintiff UZUN who, therefore, sues said Defendants by such
fictitious names.

12. Plaintiff UZUN will seek leave to amend this Complaint to show their true names and
capacities when same have been ascertained,

13. Defendants, and each of them, acted under color of law and did the acts and omissions
hereinafter alleged in bad faith and with knowledge that their conduct violated established and

commonly understood substantive and procedural law.
FACTS COMMON TO ALL COUNTS

14, Dr. Uzun is a Turkish-American 53-year-old.

15. | Upon information and belief, on or about June 7, 2019 at approximately 12:23 a.m.,
SMPD Officer VALENZUELA was dispatched to the Santa Monica Hospital Emergency Room
regarding a report of child abuse that occurred at 616 Georgina Avenue, Santa Monica, CA

90402. The hospital staff indicated the patient was claiming her father (UZUN) pulled her down

Page 4

 

COMPLAINT

 

 
eo ~~) N

NO

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Case 2:20-cv-05756 Document1 Filed 06/28/20 Page 5of17 Page ID#:5

by her hair and took a fist to her face. There were no visible injuries reported (no bruise, scratch,
bleeding, discoloration of skin or cut).

16. SMPD Officer VALENZUELA spoke with UZUN's daughter and UZUN's wife at the
hospital. UZUN's daughter claimed, according to the police report, that UZUN pulled her hair.
UZUN's wife was not a witness to this. UZUN's wife claimed UZUN also pulled UZUN's wife's
hair, SMPD Officer VALENZUELA saw no visible injuries (no bruise, scratch, bleeding,
discoloration of skin or cut). SMPD Officer VALENZUELA did not talk to any physician at the
Santa Monica Hospital Emergency Room about any diagnosis or prognosis of UZUN's daughter
or UZUN's wife.

17. Plaintiff UZUN had no criminal record. Plaintiff UZUN is a prominent member of the
community and was a physician. Plaintiff UZUN has been living in Santa Monica for 8 years
without any incident or complaint. UZUN also had an urgent care, which UZUN's wife could
have gone. SMPD Officers VALENZUELA, RALEIGH, KING and SMPD Sergeants
GILMOUR and CHUN went to UZUN's residence at 616 Georgina Avenue, Santa Monica, CA
90402. The police video shows that all defendants were with UZUN's wife waiting outside.

18. At approximately 1:00 am in the morning, SMPD Officer VALENZUELA made a
contact with Plaintiff UZUN at UZUN's doorway when UZUN was inside at his house. Plaintiff
UZUN explained that he did not touch anybody and explained that alleged victim daughter was
attacking his 11-year-old boy with a nerf gun the day prior and when his son asked for help about
mathematics homework, UZUN's daughter was using profanities and refusing to help. Plaintiff
UZUN was just trying to separate his kids and calm them down. SMPD Officer VALENZUELA
did not interview UZUN's two sons who were inside the house who were a witness of this event.
19. Without interviewing UZUN's two sons who were inside the house, SMPD Officers
VALENZUELA, RALEIGH, KING and SMPD Sergeants GILMOUR and CHUN decided to
arrest Plaintiff UZUN. SMPD Officer VALENZUELA falsely reported that Plaintiff was |
uncooperative. Without any urgency or any warrant, SMPD Officers VALENZUELA,

Page 5

 

COMPLAINT

 

 
10
7
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Case 2:20-cv-05756 Document1 Filed 06/28/20 Page 6o0f17 Page ID #:6

RALEIGH, KING and SMPD Sergeants GILMOUR and CHUN intimidated Plaintiff UZUN and
constructively forced him to step outside his house.

20. While SMPD Officer VALENZUELA was continuing to question Plaintiff UZUN, he
rushed and with extreme excessive force grabbed Plaintiff UZUN's hands from the back with a
very violent twist and handcuffed Plaintiff UZUN. This violent and unlawful arrest caused
Plaintiff UZUN to feel immediate sensation on his right hand and have radial nerve cut. Plaintiff
UZUN complained to SMPD Officers VALENZUELA, RALEIGH, KING and SMPD Sergeants
GILMOUR and CHUN that his hand was hurt, Plaintiff UZUN was transported to Santa Monica
Police Department Jail, Plaintiff UZUN complained about the abuse and because of this said
Defendants falsely reported Plaintiff UZUN of forcibly resisting arrest.

21. Based on the Defendant Officers' false statements within their reports, the City Attorney
charged Plaintiff UZUN with misdemeanor resisting arrest, battery and child abuse.

29, After this incident, Los Angeles Department of Children and Family Services ("DCES")
thereafter interviewed all witnesses and dropped the case against Plaintiff UZUN and found no
child abuse or battery of any kind. DCFS found no reason to separate Plaintiff UZUN from the
family due to any kind of violation of law.

23.  Asaresult of the excessive force Defendant Officers applied against Dr. Uzun, Dr. Uzun
suffered extreme physical! pain. In additional to the physical injuries Dr. Uzun suffered at the
hands of Defendant Officers, Dr. Uzun also suffered loss of liberty and emotional trauma. Dr.
Uzun was admitted UCLA Hospital for chest pain in October of 2019 due to as Defendants'
conduct caysed severe detrimental health effects due to psychological trauma and stress.

24. Defendants COSM, SMPD Officers VALENZUELA, RALEIGH, KING and SMPD
Sergeants GILMOUR and CHUN, and DOES 1 through 50, inclusive owed to Plaintiff non-
consensual duties set forth in California Penal Code Sections 118.1 (false police report): 148.5
(false report of a crime); 134 (preparing false evidence); 132 (offering false evidence); 127

(subordination of perjury); 137 (induce false testimony); 182(1) (conspiracy to commit crime),

Page 6

 

COMPLAINT

 

 
10
11
12
13
14
15
16
17
i8
19
20
21
22
23
24

25

 

 

Case 2:20-cv-05756 Document1 Filed 06/28/20 Page 7of17 Page ID#:7

182(2)\(conspiracy to obstruct justice); 832.5 (personnel complaint

investigations required); and Gov. Code § 1031 (duty to investigate hires).

FIRST CAUSE OF ACTION
VIOLATION OF CIVIL RIGHTS - EXCESSIVE FORCE 42 U.S.C. § 1983
(Against VALENZUELA, RALEIGH, KING GILMOUR and CHUN, and DOES 1
through 50, inclusive)

25. Plaintiff incorporates by reference each and every allegation and fact contained in the
preceding paragraphs of this complaint as though fully set forth herein.
26, This cause of action arises under Title 42 United States Code § 1983, wherein Plaintiff
seeks to redress deprivation under color of law a privilege or immunity secured under the Fourth
Amendment,
27. Asa result of the above described intentional acts and omissions of the Defendant
Officers, collectively and individually, Plaintiffs Fourth Amendment constitutional right to be
free from unreasonable searches and seizures, as applied to state actors by the Fourteenth
Amendment, was violated when:

a, VALENZUELA arrested Plaintiff UZUN, without a warrant, probable cause or
reasonable suspicion.

b. VALENZUELA used excessive force during the course of the arrest and twisted
Plaintiff UZUN’s right hand intentionally causing radial nerve cut injury.
28. The conduct of the Defendant Officers was willful, wanton, malicious, and done with
reckless disregard for the rights and safety of Plaintiff, and therefore warrants the imposition of
exemplary and punitive damages.
29. Asaresult of the conduct of Defendant Officers, they are liable for Plaintiff's injuries,
either because they were integral participants in the unlawful detention and arrest, or because

they failed to intervene to prevent these violations.

Page 7

 

COMPLAINT

 
10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Case 2:20-cv-05756 Document1 Filed 06/28/20 Page 8o0f17 Page ID#:8

30. Atno point did Dr. UZUN pose a reasonable threat of violence or danger to the
Defendant Officers or to any other individual, Dr. Uzun made no aggressive movements, furtive
actions, or physical movements that would have suggested to any reasonable officer that Dr.
UZUN had the will or ability to inflict substantial bodily harm against any individual.

31. Additionally, Defendant Officers acted entirely without probable cause or

reasonable suspicion that Dr. UZUN had committed, was committing, or would

commit any crime.

32. Lastly, at no point during the incident did Dr. UZUN show any sign of resisting the
Defendant Officers.

33. Accordingly, Defendant Officers are each liable to Plaintiff for compensatory and

punitive damages, under 42 U.S.C. § 1983. Plaintiff also seeks litigation costs under this claim.

SECOND CAUSE OF ACTION
VIOLATION OF CIVIL RIGHTS - FALSE ARREST 42 U.S.C. § 1983
(Against VALENZUELA, RALEIGH, KING GILMOUR and CHUN, and DOES 1
through 50, inclusive)

34, Plaintiff incorporates by reference each and every allegation and fact contained in the
preceding paragraphs of this complaint as though fully set forth herein.
35. This cause of action arises under Title 42 United States Code § 1983, wherein Plaintiff
seeks to redress deprivation under color of law a privilege or immunity secured under the Fourth
Amendment.
36,  Asaresult of the above described intentional acts and omissions of the Defendant
Officers, collectively and individually, Plaintiffs Fourth Amendment constitutional right to be
free from unreasonable searches and seizures, as applied to state actors by the Fourteenth
Amendment, was violated when:

a. While SMPD Officer VALENZUELA was continuing to question Plaintiff UZUN, he
rushed and with extreme excessive force grabbed Plaintiff UZUN's hands from the back with a

Page 8

 

COMPLAINT

 

 
a

sa NO

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24

29

 

 

Case 2:20-cv-05756 Document1 Filed 06/28/20 Page9of17 Page ID#:9

very violent twist and handcuffed Plaintiff UZUN. This violent and unlawful arrest caused
Plaintiff UZUN to feel immediate sensation on his right hand and have radial-nerve cut.
VALENZUELA arrested Plaintiff UZUN without a warrant, reasonable suspicion or probably or
probable cause to believe Dr. Uzun committed, was comunitting, or would commit a crime.

37, The conduct of the Defendant Officers was willful, wanton, malicious and done with
reckless disregard for the rights and safety of Plaintiff, and therefore warrants the imposition of
exemplary and punitive damages as to Defendant Officers and Sergeants.

38. Asa result of the conduct of Defendant Officers, they are liable for Plaintiff's injuries,
either because they were integral participants in the unlawful detention and arrest, or because
they failed to intervene to prevent these violations.

39. Dr, UZUN was arrested without a warrant, probable cause, or reasonable

suspicion.

40. Accordingly, Defendant Officers are each liable to Plaintiff for compensatory and

punitive damages, under 42 U.S.C. § 1983. Plaintiff also seeks litigation costs under this claim.

THIRD CAUSE OF ACTION
NEGLIGENCE-Cal. Govt. Code §§ 815.2(a), 820{a)
(Against VALENZUELA, RALEIGH, KING GILMOUR and CHUN, and DOES 1
through 50, inclusive)

41. Plaintiff incorporates by reference each and every allegation and fact contained in the
preceding paragraphs of this complaint as though fully set forth herein.

42.  Plaintiffis informed and believes and there upon alleges that Defendant Officers,
Sergeants and each of them, failed to exercise reasonable and ordinary care in committing the
acts alleged herein, by actions and inactions which include, but are not limited to, negligently
approaching and detaining Plaintiff without ptobable cause or reasonable suspicion to believe

that Plaintiff had or was committing a crime, negligently using excessive and unreasonable

Page 9

 

COMPLAINT

 

 
10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Case 2:20-cv-05756 Document 1 Filed 06/28/20 Page 100f17 Page ID #:10

physical force upon the person of Plaintiff, when the same was unnecessary and unjustified,
negligently failing to

determine that Plaintiff posed no threat of physical harm to any person when Plaintiff was
assaulted and battered, negligently attacking Plaintiff as described, negligently failing to
intercede when fellow Defendant Officers violated Plaintiffs constitutional rights, and
negligently failing to render timely medical aid to Plaintiff after he was injured by the individual
defendants, All of these negligent acts proximately caused severe injuries to Plaintiff, as
described herein.

43,  Asatesult of these acts, Dr, UZUN was placed in great fear of his life and physical well-
being. Moreover, due to the negligent acts of each of these Defendant Officers and Sergeants,
Dr. UZUN has suffered and will continue to suffer serious pain and severe mental anguish.

44. Asa proximate result of the above-mentioned conduct of Defendant Officers, and each of
them, Plaintiff has been required to employ and did employ physicians and surgeons to examine,

treat, and care for him, and incurred other incidental medical expenses in an amount according to

proof at trial.
FOURTH CAUSE OF ACTION
ASSAULT AND BATTERY
(Against VALENZUELA, RALEIGH, KING GILMOUR and CHUN, and DOES 1
through 50, inclusive)

45, Plaintiff incorporates by reference each and every allegation and fact contained in the
preceding paragraphs of this complaint as though fully set forth herein.

46. On June 7, 2019, Defendant Officers, acting individually and in concert with other law
enforcement agents, assaulted and battered Plaintiff by acts which included, but were not limited
to: forcefully grabbing Dr. Uzun’s arms; twisting Plaintiff UZUN's hands with an extremely
violent force during the handcuffing process; pressing on Dr. Uzun's hand with excessive force;

placing Dr. UZUN in reasonable apprehension that he would be battered

Page 10

 

COMPLAINT

 

 
10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Case 2:20-cv-05756 Document1 Filed 06/28/20 Page 11of17 Page ID#:11

again,

47,  Inassaulting and battering Plaintiff as described herein, Defendant Officers and
Sergeants proximately caused severe and potentially permanent injuries to Dr. UZUN.

48. Both prior to and during the time in which he was assaulted and battered, Plaintiff was
not armed with any kind of weapon and posed no reasonable threat of violence to the Defendant
Officers and Sergeants, nor to any other individual. When he was attacked, as described herein,
Plaintiff made no aggressive movements, no furtive gestures, and no physical movements which
would suggest to a reasonable officer that he had the will or ability to inflict substantial bodily
harm against any individual.

49, As aresult of the above alleged conduct, Plaintiff suffered serious bodily harm
including, but not limited to, right hand radial nerve cut.

50,  Asaresult of these acts, Dr. UZUN was placed in great fear of his life and

physical well-being. Moreover, due to the wrongful, intentional, and malicious acts of the
Defendant Officers, Plaintiff has suffered and will continue to suffer extreme pain and severe
mental anguish.

51. Asa proximate result of the aforementioned conduct of Defendant Officers and
Sergeants, and each of them, Plaintiff has been required to employ and did employ physicians
to examine, treat and care for him, and incurred other incidental medical expenses in an amount
according to proof at trial.

52. The aforementioned acts and omissions alleged herein were intended by each Defendant
Officer and Sergeant to cause injury to Plaintiff, and were done with a conscious disregard for
the rights and safety of Plaintiff, as the acts and omissions were willful, wanton, malicious and
oppressive, thereby justifying the awarding of compensatory and punitive damages against cach
of the individual defendants in an amount to be determined according to proof at trial.

Mi

fil

Page 11

 

 

COMPLAINT

 
oo -]

NO

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Case 2:20-cv-05756 Document1 Filed 06/28/20 Page 12o0f17 Page ID#:12

FIFTH CAUSE OF ACTION
VIOLATION OF THE BANE ACT
Cal. Civil Code §§ 52 and 52.1
(Against VALENZUELA, RALEIGH, KING GILMOUR and CHUN, and DOES 1
through 50, inclusive)

53. Plaintiff incorporates by reference each and every allegation and fact contained in the
preceding paragraphs of this complaint as though fully set forth hereim,

54. Asalleged herein, Defendants interfered with Dr. Uzun’s rights under state and federal
laws and under the state and federal constitution including, without limitation, the right to be free
from unreasonable search and seizure, the right to due process, and the right to bodily integrity,
including his rights under the Fourth and Fourteenth Amendments to the United States
Constitution, and his rights under Article 1, Sections 1, 7 and/or 13 of the California
Constitution.

55, The Eighth Amendment to the United States Constitution and Article I of the California
Constitution guarantee the right of persons to be free from cruel and unusual punishment.
Defendants, by engaging in deliberate indifference to Dr. UZUN’s right to be free from
unreasonable search and seizure interfered with Dr. UZUN’s enjoyment of his rights under
federal and California law, thus giving rise to claims for damages pursuant to California Civil
Code § 52.1,

56. As a result of their conduct, Defendants are liable for Dr, UZUN’s injuries, cither
because they were integral participants in the misconduct, or because they failed to intervene to
prevent these violations.

57.  Asadirect and proximate result of the aforementioned wrongful acts of Defendants,
individually and as peace officers, Dr. UZUN sustained and incurred damages for physical
injuries, emotional injury and pain, mental anguish, suffering, humiliation, embarrassment, as

well as harm to his reputation in the community.

Page 12

 

COMPLAINT

 
Nn wan FP WY NWN

~~]

10
il
1
13
14
15
16
i7
18
19
20
21
22
23
24
25

 

 

Case 2:20-cv-05756 Document1 Filed 06/28/20 Page 130f17 Page ID#:13

58. The conduct of Defendant Officers, individually and as peace officers, was malicious,
wanton, oppressive, and accomplished with a conscious disregard for the rights of Dr. UZUN,
entitling Plaintiff to an award of exemplary and punitive damages. Plaintiff does not seek
punitive damages against the COSM.

59. Plaintiff seeks statutory damages under California Civil Code §52, as well as

compensatory and punitive damages according to proof.

PRAYER
WHEREFORE, PLAINTIFF requests entry of judgment in his favor and against
Defendants as follows:
1. For compensatory (or general) damages, including pain and suffering, in an amount
exceeding the minimum jurisdictional requirement of this Court according to proof;
2. For special damages, according to proof;
3. For punitive damages as provided by federal and state law, in an amount
to be proved against each individual Defendant;
4, For prejudgment interest;
5. For attorney’s fees pursuant to 42 U.S.C. § 1983 & California Civil Code 13
§ 52.1 (h);
6, For reasonable costs of this suit incurred herein;
7, For such other and further relief as the Court may deern just, proper and

appropriate.

Dated: June 28, 2020 THE AGOPOGLU LAW CORP., PLC

By: A BE
pe Agopoglu
Attorney for Plaintiff
GUVEN UZUN

Page 13

 

COMPLAINT

 
Case 2:20-cv-05756 Document 1 Filed 06/28/20 Page 14o0f17 Page ID#:14

EXHIBIT |
 

 
Case 2:20-cv-05756 Document1 Filed 06/28/20 Page 16o0f17 Page ID#:16

 

 

@ CLAIM AGAINST THE CITY OF SANTA MONICA
5 (FOR DAMAGES TO PERSONS OR PERSONAL PROPERTY}
Received by via
city of U.S, Mail
Santa Monica” Inter-Office Mail []
Over the Counter oO CLERK'S TIME STAMP

 

Claims for death, injury to person or to personal property musi be filed within six months after the occurrence. Claims for
damages to real property must be filed within one year after the occurrence (Government Code Section 911.2). Be sure
your claim is against The City of Santa Monica and net another public or private entity. Where space is insufficient,
please use additional paper and identify your response for the specific numbered question. Completed claims must be
mailed or delivered to: The City Clerk, City of Santa Monica, 1685 Main Street, Santa Monica, CA 90407, (NO FAX)

Disability related assistance and alternative formats are available upon request. Call (310) 458-8374.

To: The City of Santa Monica, California

4. NAME OF cLaimant: GUven Uzun occupation; ©¢!f-Employed
a. ADDRESS OF cLAimant: 4712 Admirally Way, #930

b. ciTyisTaTEizip cope; Matina Del Rey, CA 90292

c. PHONE NO. 217 992-4048 d. DATE OF BIRTH: Match 3, 1967

02851292

e. DRIVER'S LIC. NO.: f. DRIVER'S STATE; C@lifornia

2, Name, address and telephone number to which claimant desires correspondence to be sent if OTHER than above:

 

June 7, 2019 2:00 a.m.

3. Occurrence or event from which the clalm arises; a, DATE: b. TIME:

c. PLACE (exact and specific location): 616 Georgina Avenue, Santa Monica, CA 90402

4. For claims against Santa Monica's Big Blue Bus lines ONLY:

a. Where boarded the bus?

 

b. Where did the damage or injury occur? Give location of streets and city:

 

 

c. Bus No.: Line No: «Bs Opplerraatr's Badge #°
d. Were you a passenger on Big Blue Bus? [| Other vehicie|_| Driver of other vehictleaL_| Pedestrian?|_|

Owner of other vehicle or property?

 

5. How and under what circumstances did the damage or injury occur? Specify the particular occurrence, event, act or
omission by the City 6f Santa Monica and/or its employee(s) you claim caused the injury or damage. (use additional

paper if necessary): Santa Monica Police Department Officer Arsenio Valenzuela, while within scope
of his employment,falsely arrested me based on insufficient evidence claimed by alleged victims.
When Officer Valenzuela handcuffed me, he used excessive and unreasonable force with intent
to harm me. | did not consent to this excessive and unreasonable force. | was restrained by the
officer against my will, without legal authority, because there was no arrest warrant,

 

RM /JL 04/09
Case 2:20-cv-05756 Document1 Filed 06/28/20 Page17of17 Page ID#:17

6, Give a description of the injury, property damage or loss, so far as is known at the time of this claim. If there were no
injuries, state "NO INJURIES”,

Right hand radial nerve cut.Worsening of PTSD.Suffered great indignity,humillation, anxiety
and depression.

7. Give the name(s) of the Clty of Santa Monica employee(s} causing the damage or injury:
Officer Arsenio Valenzuela; Officer Evan Raleigh; Officer Ryan King; Sergeant Lewis Gilmour;

Sergeant Michael Chun.

 

8. Witnesses to the Damages or Injuries you are claiming - Name, address and telephone number:
a, Deniz Uzun, Aydin Atilla Uzun, and Osman Uzun.

p, 616 Georgina Avenue, Santa Monica, CA 90402 (ali same address)
¢, (310) 310-3706

9, If claiming damages to a motor vehicle, please provide the following information:
Make of Vehicle: Madei: Year: Vehicie License Plate Number:

 

Describe Vehicle Damages.
10. Damages claimed:

a. Amount claimed as of this date: $ 2,000,000.00

b. Estimated amount of future costs: $ 50,000,00.00

c. Total amount claimed: g¢ 52,000,000.00

d. Basis for computation of amounts clalmed (attach copies of all bills, invoices, estimates, photos, etc.):

Legal fees, loss of business, reputation and loss of future income and business.

 

e. The monentary amount of the claim determines the courts jurisdiction: PLEASE SELECT:
Small Claims: $7500 or tess - [ | Limited Jurisdiction: $7500 - $25,000 - [| Unlimited Jurisdiction: $25,000 7]

11. Names, telephone numbers and addresses of all Doctors and Hospitals treating your claimed injuries:
a Dr. Lana Milton, 415 N. Crescent Drive, Beverly Hills, CA 90210, 310-859-0526

b. Dr. Rosabel Young, 323 N. Prairie Ave. #208, Inglewood, CA 90301, 310-680-0300
c. Dr. Selina Mathews, 9171 Wilshire Bivd., Beverly Hills, CA 90210, 310-968-5750

12. Police Responded : ves|/| Nol _| Report #: Santa Monica PD Police Agency: Santa Monica PD

13. Any additional information that might be helpful in considering this claim: .
None of the alleged victims had any visible injuries and Department of Children and Family

Services found no evidence of any abuse to alleged victims.

 

WARNING: IT IS A CRIMINAL OFFENSE TO FILE A FALSE CLAIM! (Penal Code §72; Insurance Code §556.1)

| have read this claim and know that the matters and statements contained therein are true of my own personal knowledge,
except as to those matters stated upon information and belief, and as to those matters, | believe them to be true.

Signed this 29th day of November 29 19 at Los Angeles, CA

| declare under Penalty of Perjury that the foregoing, Including any attachments, is true and correct.

Office of the City Clerk
Santa Monica, California

 

Note: This document is a Public Record and may be disclosed/released pursuant to the California-Public Records Act.

RM / JLIO4/O9
